Citation Nr: 1623258	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to recognition of the Appellant as the unremarried surviving spouse of the Veteran for the purpose of non service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to February 1955.  He died in May 2004, and the Appellant is seeking recognition as his surviving spouse for the purpose of non service-connected death pension benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by the VA Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Oakland, California, from which the appeal was certified to the Board.

In April 2016, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Additional evidence has been associated with the claims file subsequent to the issuance of the October 2012 statement of the case issued for the appeal herein. Specifically, in July 2013, the Appellant submitted a January 2013 marriage license and did not waive review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, as the issue of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of non service-connected death pension benefits turns on whether the Appellant's August 2004 marriage to E. P. was valid, a remand for consideration of the 2013 evidence by the AOJ is not warranted.


FINDINGS OF FACT

1.  The Appellant and the Veteran married in November 1987.

2.  The Veteran died in May 2004.  His death certificate reflects that he and the Appellant were married at the time of his death. 

3.  The Appellant reported she married E. P. in August 2004, and the evidence demonstrates such was ended in October 2011 dissolution of marriage.

4.  The Appellant filed her present claim seeking death pension benefits in October 2011.

5.  The Appellant remarried again in January 2013 to E. R.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's unremarried surviving spouse, for the purpose of non service-connected death pension benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Appellant contends that she is entitled to death pension benefits as the Veteran's surviving spouse.  She admittedly remarried to E. P. after the Veteran's death; however; she asserts that she remains eligible for death pension benefits as her subsequent marriage to E. P. should have been annulled.

Prior to a determination as to the Appellant's entitlement to VA death pension benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the Appellant qualifies as the Veteran's surviving spouse.

The following facts are not in dispute.  The Veteran had active service from June 1952 and February 1955.  He and the Appellant were married in November 1987.  His death certificate shows that he died in May 2004 and the Appellant was listed as his surviving spouse.  At the time of his death, the Veteran received non service-connected pension.  

The Appellant reported she subsequently married E. P. in August 2004.  Court documents reflect her marriage to E. P. ended in October 2011 by a dissolution of marriage.  A box on the form to indicate that the marriage had been annulled was not checked.  The Appellant submitted her claim for death pension benefits in October 2011.  Thereafter, a June 2012 decision denied the Appellant death pension benefits as she was not recognized as the surviving spouse of the Veteran due to her remarriage, which forms the basis of the present appeal.  The record also reflects the Appellant remarried again in January 2013 to E. R.  

Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1541 (West 2014).  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of his death and:  (1) Who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse); and (2) Except as provided in § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2015).

The Board acknowledges that remarriage is generally a bar to eligibility for status as a surviving spouse.  However, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. § 103(d) (West 2014).  Notably, there are only two exceptions that apply to VA death pension benefits. 

Under 38 C.F.R. § 3.55 (a)(1), the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage:  (i) was void, or (ii) has been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs that the annulment was obtained through fraud by either party or by collusion.

Under 38 C.F.R. § 3.55 (2), on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage:  (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.

In this case, the Appellant has alleged marriage to E. P. only lasted a few months before they separated.  In her August 2012 notice of disagreement, the Appellant reported she was advised by legal services that it would be quicker to get a divorce than wait for an annulment and she feels like she was wrongly advised.  In support of such, she submitted an October 2008 petition for nullity.  In April 2016 testimony, the Appellant explained her marriage to E. P. ended after a few months as she and E. P. separated and she subsequently learned he suffered from mental illness.  

The Board has considered the Appellant's argument that her remarriage to E. P. should have been annulled.  Nonetheless, the October 2011 court proceeding reflects a dissolution of marriage was entered.  The October 2011 notice of entry of judgment clearly contemplates nullity and provide a specific box for it; however, dissolution was instead entered.  Thus, even though the Appellant attempted to have her marriage to E. P. annulled, her marriage to E. P. was not voided or annulled by court decree.  Nor was her marriage to E. P. terminated by death or dissolved by court order prior to November 1, 1990.  The Appellant appears to be raising an argument couched in equity, and the Board is sympathetic to her situation.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, to receive pension as a widow, the Appellant must qualify as a surviving spouse, which is precluded by remarriage.  As she reports her own remarriage to E. P. after the Veteran's death, which the evidence demonstrates was ended in a October 2011 dissolution of marriage, she may not be recognized as the Veteran's surviving spouse under governing law and regulation.



ORDER

Entitlement to recognition as the Veteran's unremarried surviving spouse for the purpose of non service-connected death pension benefits, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


